Citation Nr: 0007543	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right knee, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  The rating decision denied the 
veteran's claim of entitlement to an increased evaluation of 
the residuals of a shell fragment wound of his right knee.  
The veteran submitted a notice of disagreement with that 
rating decision in October 1996.  In the same month, the RO 
provided him with a statement of the case.  The veteran filed 
a timely substantive appeal in August 1997.


REMAND

In August 1997, on the veteran's substantive appeal, he 
failed to specify if he desired to have a hearing before a 
member of the Board.  The RO indicated that if the veteran 
did not reply to the contrary within 60 days of the date of 
the letter, the RO would assume that he desired a Travel 
Board hearing.  Later that month, the veteran responded that 
he was withdrawing his request for a hearing until a decision 
was rendered in regard to the pending evidence.  In 
September 1999, the veteran was again contacted by the RO to 
determine if he wanted a Travel Board hearing.  He was again 
told that it would be assumed that he desired the Travel 
Board hearing if he did not respond within 60 days of the 
date of the letter.  He did not reply.  However, the record 
indicates that a hearing before a traveling Member of the 
Board has not been scheduled.

The Board finds that the appellant's lack of response 
indicates a desire for a hearing before a traveling Member of 
the Board.  Accordingly, the RO should now schedule the 
appellant for the requested hearing.

Further appellate consideration will be deferred, and the 
case is REMANDED to the RO for the following action:

The RO should schedule a hearing for the 
veteran before a traveling Member of the 
Board.

Upon completion of the requested action, the RO should return 
the case to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




